Citation Nr: 1025156	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 until December 
1968.


This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claim for TDIU benefits.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (2009); 38 C.F.R. § 3.159(c) (West 
2002 & Supp. 2009).  The Board finds that additional development 
is needed in this regard prior to further disposition of the 
claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  Total disability ratings for compensation may 
be assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a); 4.19.  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran is currently service connected for two 
disabilities:  bilateral hearing loss, rated as 70 percent 
disabling; and tinnitus, rated as 10 percent disabling.  His 
combined evaluation for compensation is 70 percent.  As such, the 
Veteran's disabilities satisfy the criteria set forth in 38 
C.F.R. § 4.16(a).

The Veteran has essentially claimed that he is currently unable 
to work due to his service-connected hearing loss and tinnitus 
disabilities.  The Veteran reported that he previously worked in 
the construction industry.  He has claimed that he can no longer 
work in this capacity because his hearing loss would create 
dangers for himself and others.  

A review of the claims file reflects that the Veteran worked in 
the construction industry until November 2001.  Some of the 
records associated with his receipt of disability benefits from 
the Social Security Administration (SSA) have been associated 
with the claims file; these records indicate that the Veteran 
stopped working as a piper layer due to a low back injury.  The 
Veteran's SSA records reflect that his primary diagnosis for 
purposes of SSA disability benefits is disorders of the back.  
His secondary diagnosis for purposes of SSA disability benefits 
is listed as other disorders of the ear.  

However, it appears that the complete text of the SSA's January 
23, 2001, decision has not been associated with the claims file.  
Specifically, it appears that only the first and last page of the 
decision has been associated with the claims file.  The actual 
analysis of the relevant evidence and basis for the SSA's 
decision appears to be missing.  The reasoning behind the SSA's 
decision may be of assistance to VA in rendering a decision on 
the Veteran's TDIU claim.  In any case, in compensation claims VA 
has a duty to obtain records in the custody of a Federal 
Department or agency that may be relevant to the Veteran's claim.  
38 C.F.R. § 3.159(c)(2), (3)  

A review of the claims file also reveals that the Veteran has not 
been afforded a VA examination to evaluate whether his service-
connected disabilities render him unable to secure or follow a 
substantially gainful occupation.  The Board again notes that VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim, including a VA medical examination in 
compensation claims when such evidence is necessary to make a 
decision.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  On 
remand, in the event that VA cannot grant service connection 
based on any additional evidence obtained in regard to the 
missing SSA records - because it remains unclear whether the 
Veteran's service-connected disabilities prevent him from 
obtaining substantial employment or whether he is unemployable 
due to nonservice-connected disorders - the RO/AMC shall remand 
this matter to afford the Veteran a VA examination.  The 
examination must be summarized by a  report that must address 
whether the Veteran's service-connected hearing loss and 
tinnitus, alone, render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; see 
also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make all reasonable 
attempts to obtain the entire text of the 
SSA's January 23, 2001 decision, which 
awarded the Veteran disability benefits.  If 
the evidence cannot be obtained, the RO/AMC 
shall appropriately document this fact in the 
claims file and notify the Veteran.   

2.  If the claim of TDIU cannot be granted 
based on any new SSA record obtained, the 
RO/AMC shall schedule the Veteran for an 
appropriate examination to ascertain the 
impact of his service-connected disabilities 
on his unemployability.  The examiner shall 
review the claims folder and the examination 
report should indicate that review.  All 
diagnostic testing and evaluation deemed 
necessary should be performed and all results 
should be reported in detail. 


The examiner is asked to evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities, both singly 
and jointly, on the Veteran's employability.  
The examiner is requested to opine as to 
whether the Veteran's service-connected 
disabilities (bilateral hearing loss and 
tinnitus), without consideration of his 
nonservice-connected disabilities, render him 
unable to secure or follow a substantially 
gainful occupation.  The examiner is 
requested to provide a detailed rationale for 
each opinion expressed and conclusion 
reached.  If the examiner finds it impossible 
to provide the requested opinion without 
resorting to mere speculation, he or she 
should so indicate and should further explain 
why an opinion cannot be rendered.

2.  Upon completion of the foregoing, and all 
necessary notice requirements, the RO/AMC 
shall readjudicate the claim.  If the 
decision remains adverse to the Veteran, he 
and his representative should be furnished a 
Supplemental Statement of the Case and 
allowed the appropriate time for response.   
Thereafter, the case should be returned to 
the Board following the purpose of appellate 
disposition.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




								[Continued On Next]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


